DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CA2943247 filed in Canada on 9/27/2016. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.


Response to Request for Continued Examination
The request for continued examination filed on 12/4/2020 has been entered and made of record. Claims 1, 17, and 23 are amended. Claim 26 is added. Claims 1-2, 4-7, and 9-19, and 22-26 are pending.


Drawings
The drawings filed 9/27/2017 were accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-2, 4-7, 9, 11-15, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Salinas (US 2014/0164921 A1; filed 12/7/2012) in view of Mattila et al (US 20150206343 A1; filed 1/17/2014).


With regards to claim 1, Salinas discloses a method for delivering content to a mobile device (Salinas, abstract: “This invention relates to computer implemented methods and systems for augmented reality on mobile devices”) comprising: determining a geospatial position of the mobile device capable of determining its geospatial location; ... requesting, from a content store, a content having geospatial location information… that is within a range of the geospatial location of the mobile device (Salinas, paragraph 83: “The term “playlist” also means lists of items (including text or multimedia) comprising… nearby stores or locations”); retrieving an iconic representation corresponding to the content from the content store; and presenting the iconic representation on the mobile device .
However, Salinas does not disclose determining a viewing orientation of the mobile device capable of determining its viewing orientation… a content having geospatial location information and presentation orientation information that is within a range of the geospatial location of the mobile device, the presentation orientation information including a viewing direction of the content;… presenting the iconic representation on the mobile device so that the iconic representation appears between the geospatial position of the mobile device and the geospatial location information of the content; wherein the iconic representation is combined with a live video captured by the mobile device to provide a mixed reality view so that the iconic representation is positioned in the mixed reality view that varies as a function of the viewing orientation and the geospatial position, and the geospatial location information and the presentation orientation information of the content once presented on the mobile device; and further wherein, the geospatial location information and the presentation orientation information of the content is for anchoring the content or the iconic representation or both to the geospatial location with the presentation orientation relative to the real-world.
Mattila teaches determining a viewing orientation of the mobile device capable of determining its viewing orientation (Mattila, paragraph 68: “new camera pose estimation technology… alignment may be achieved via one or more sensors, for example, compass and GPS [815], accelerometer or … a content having geospatial location information and presentation orientation information that is within a range of the geospatial location of the mobile device, the presentation orientation information including a viewing direction of the content (Mattila, paragraph 28: “Such 3D models enables virtual contents to be accurately attached to, for example, building facades, making the contents look natural as appearing in alignment to real city structures.”);… presenting the iconic representation on the mobile device so that the iconic representation appears between the geospatial position of the mobile device and the geospatial location information of the content (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device; the representation has to be between the location of the content and the mobile device in order for the user to see it overlaid in front of the object); wherein the iconic representation is combined with a live video captured by the mobile device to provide a mixed reality view so that the iconic representation is positioned in the mixed reality view that varies as a function of the viewing orientation and the geospatial position, and the geospatial location information and the presentation orientation information of the content once presented on the mobile device (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device; Mattila, paragraph 28: “new camera pose estimation technology is required to achieve an accurate and stable alignment of virtual advertisement to city structures in augmented reality as on photorealistic 3D maps.” Paragraph 67: “the display platform 109 may create buildings database wherein visual features are calculated for each building facade (in panoramic street view images) from different viewing angles by processing the 3D mesh true data”); and further wherein, the geospatial location information and the presentation orientation information of the content is for anchoring the content or the iconic representation or both to the geospatial location with the presentation orientation relative to the real-world (Mattila, paragraph 46: “the proximity module 203 may interact with the UE 101 to determine the position and orientation of the UE 101. Then, the proximity module 203 may compare the location and direction of the UE 101 so that the virtual contents displayed on the UE 101 are fixed to the display surfaces and structures relevant to the user of the UE 101. In other words, as the UE 101 moves, the proximity module 203 ensures that the virtual content are fixed on one or more display surfaces that corresponds to the user's movement. In doing so, rendering of content information may match how a user may experience content item display in real life.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Salinas and Mattila such that the orientations and locations of the content and viewing device are used to make the augmented reality video feed. This would have enabled the invention to “present an accurate and stable alignment of contents on one or more structures in an environment” (Mattila, paragraph 1; also see paragraph 28: “Such 3D models enables virtual contents to be accurately attached to, for example, building facades, making the contents look natural as appearing in alignment to real city structures”).

With regards to claim 2, which depends on claim 1, Salinas discloses retrieving the content from the content store once the iconic representation corresponding to the content is selected on the mobile device; and presenting the content on the mobile device (Salinas, paragraph 83: “THUMBNAILS with LINKS to multimedia, and so on… Examples include a list of items comprising text with links to additional text or to photos, music, or videos; the list of items may include a series of images with links to additional text or to photos, music or videos; the list of items may include a series of images with accompanying text with each images and/or text having links to photos, music or videos”).

 wherein the content is combined with the live video captured by the mobile device to present a mixed reality view on the mobile device (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Salinas and Mattila such that the orientations and locations of the content and viewing device are used to make the augmented reality video feed. This would have enabled the invention to “present an accurate and stable alignment of contents on one or more structures in an environment” (Mattila, paragraph 1; also see paragraph 28: “Such 3D models enables virtual contents to be accurately attached to, for example, building facades, making the contents look natural as appearing in alignment to real city structures”).

	With regards to claim 5, which depends on claim 2, Salinas discloses wherein the content is projected from the mobile device (Salinas, paragraph 84: “The term “screen” means any visual display including but not limited to a CRT, LED, LCD, FPD, TV, HDTV, projection screen, etc., and is used interchangeably with the term “visual display””).

With regards to claim 6, which depends on claim 2, Salinas does not disclose yet Mattila teaches wherein the content is presented through a heads-up display of the mobile device (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Salinas and Mattila such that the orientations and locations of the content and viewing device are used to make the augmented reality video feed. This would have 

With regards to claim 7, which depends on claim 2, Salinas does not disclose yet Mattila teaches  wherein the content is presented through a heads-up display connected to the mobile device (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Salinas and Mattila such that the orientations and locations of the content and viewing device are used to make the augmented reality video feed. This would have enabled the invention to “present an accurate and stable alignment of contents on one or more structures in an environment” (Mattila, paragraph 1; also see paragraph 28: “Such 3D models enables virtual contents to be accurately attached to, for example, building facades, making the contents look natural as appearing in alignment to real city structures”).


	With regards to claim 9, which depends on claim 2, Salinas does not disclose yet Mattila teaches wherein the content is combined with the live video captured by the mobile device to present a mixed reality view on the mobile device so that the content is positioned according to the content’s geospatial location information and presentation orientation information (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device; Mattila, paragraph 28: “new camera pose estimation technology is required to achieve an accurate and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Salinas and Mattila such that the orientations and locations of the content and viewing device are used to make the augmented reality video feed. This would have enabled the invention to “present an accurate and stable alignment of contents on one or more structures in an environment” (Mattila, paragraph 1; also see paragraph 28: “Such 3D models enables virtual contents to be accurately attached to, for example, building facades, making the contents look natural as appearing in alignment to real city structures”).


With regards to claim 11, which depends on claim 1, Salinas discloses wherein when more than one iconic representation is retrieved from the content store, the iconic representations are grouped into sections along a horizontal plane and displayed along the horizontal plane (Salinas, Fig. 1B-4B: thumbnails are displayed in three groups (170), each group being a section that arranges the thumbnails horizontally).

With regards to claim 12, which depends on claim 1, Salinas discloses wherein when more than one iconic representation is retrieved from the content store, the iconic representations are grouped into sections along a vertical plane and displayed along the vertical plane (Salinas, Fig. 1B-4B: thumbnails are displayed in three groups (170), arranged vertically).

With regards to claim 13, which depends on claim 1, Salinas discloses wherein the iconic representation is presented as a list (Salinas, paragraph 83: “THUMBNAILS with LINKS to multimedia, and 

With regards to claim 14, which depends on claim 1, Salinas discloses wherein a marker is presented on a map such that the marker is associated with the iconic representation that corresponds to the geospatial positioning information of the iconic representation (Salinas, Fig. 1B: Pointers 150 correspond to the thumbnail/image lists 170).

With regards to claim 15, which depends on claim 1, Salinas discloses wherein the content is filtered at the content store using a user-defined filter (Salinas, paragraph 117: “the potential destinations are not filtered, sorted, or otherwise processed without input of additional information or directions from the user.”).

With regards to claim 22, which depends on claim 1, Salinas does not disclose wherein the iconic representation the content or both moves the geospatial location of the content or the presentation orientation or both with the mobile device once the mobile device moves the geospatial position or the viewing orientation or both so that the iconic representation or the content or both follows the mobile device.
However, Mattila teaches wherein the iconic representation the content or both moves the geospatial location of the content or the presentation orientation or both with the mobile device once the mobile device moves the geospatial position or the viewing orientation or both so that the iconic representation or the content or both follows the mobile device (Mattila, Fig. 8: image 813 shows the .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Salinas and Mattila such that the orientations and locations of the content and viewing device are used to make the augmented reality video feed. This would have enabled the invention to “present an accurate and stable alignment of contents on one or more structures in an environment” (Mattila, paragraph 1; also see paragraph 28: “Such 3D models enables virtual contents to be accurately attached to, for example, building facades, making the contents look natural as appearing in alignment to real city structures”).

With regards to claim 23, Salinas discloses a method for delivering content to a mobile device (Salinas, abstract: “This invention relates to computer implemented methods and systems for augmented reality on mobile devices”) comprising: determining a geospatial position of the mobile device capable of determining its geospatial location; ... requesting, from a content store, a content having geospatial location information… that is within a range of the geospatial location of the mobile device (Salinas, paragraph 83: “The term “playlist” also means lists of items (including text or multimedia) comprising… nearby stores or locations”); retrieving the content from the content store; and presenting the content on the mobile device (Salinas, claim 1: “upon receiving information about the location of the user's device, the database application validates the user's electronic device for viewing of information about each place and displays in a view at least one object enabling augmented reality comprising: (1) a generic map marker or (2) a thumbnail image of a media file associated with the place”; Salinas, paragraph 83: “THUMBNAILS with LINKS to multimedia, and so on… Examples include a .
However, Salinas does not disclose determining a viewing orientation of the mobile device capable of determining its viewing orientation… a content having geospatial location information and presentation orientation information that is within a range of the geospatial location of the mobile device, the presentation orientation information including a viewing direction of the content… wherein the content is combined with a live video captured by the mobile device to provide a mixed reality view so that the content is positioned between the geospatial position of the mobile device and the geospatial location information of the content in the mixed reality view that varies as a function of the viewing orientation and the geospatial position, and the geospatial location information and the presentation orientation information of the content once presented on the mobile device; and further wherein, the geospatial location information and the presentation orientation information of the content is for anchoring the content or the content or both to the geospatial location with the presentation orientation relative to the real-world.
Mattila teaches determining a viewing orientation of the mobile device capable of determining its viewing orientation (Mattila, paragraph 68: “new camera pose estimation technology… alignment may be achieved via one or more sensors, for example, compass and GPS [815], accelerometer or gyroscope [817], and camera [819].” The camera pose estimation is being interpreted as the viewing orientation of the camera, and is calculated using the compass, GPS, accelerometer or gyroscope, and camera of the device (paragraph 68 and figure 8))… a content having geospatial location information and presentation orientation information that is within a range of the geospatial location of the mobile device, the presentation orientation information including a viewing direction of the content (Mattila, ;… wherein the content is combined with a live video captured by the mobile device to provide a mixed reality view so that the content is positioned between the geospatial position of the mobile device and the geospatial location information of the content in the mixed reality view that varies as a function of the viewing orientation and the geospatial position, and the geospatial location information and the presentation orientation information of the content once presented on the mobile device (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device, the overlay is between the mobile device and the content location; Mattila, paragraph 28: “new camera pose estimation technology is required to achieve an accurate and stable alignment of virtual advertisement to city structures in augmented reality as on photorealistic 3D maps.” Paragraph 67: “the display platform 109 may create buildings database wherein visual features are calculated for each building facade (in panoramic street view images) from different viewing angles by processing the 3D mesh true data”); and further wherein, the geospatial location information and the presentation orientation information of the content is for anchoring the content or the content or both to the geospatial location with the presentation orientation relative to the real-world (Mattila, paragraph 46: “the proximity module 203 may interact with the UE 101 to determine the position and orientation of the UE 101. Then, the proximity module 203 may compare the location and direction of the UE 101 so that the virtual contents displayed on the UE 101 are fixed to the display surfaces and structures relevant to the user of the UE 101. In other words, as the UE 101 moves, the proximity module 203 ensures that the virtual content are fixed on one or more display surfaces that corresponds to the user's movement. In doing so, rendering of content information may match how a user may experience content item display in real life.”).


	With regards to claim 24, which depends on claim 23, Salinas discloses retrieving the iconic representation from the content store once the content is selected on the mobile device; and presenting the iconic representation on the mobile device (Salinas, claim 1: “displays in a view at least one object enabling augmented reality comprising: (1) a generic map marker or (2) a thumbnail image of a media file associated with the place”).

With regards to claim 25, which depends on claim 1, Salinas does not disclose yet Mattila teaches wherein the iconic representation of the content appears stationary in the mixed reality view (Mattila, paragraph 46: “the proximity module 203 may interact with the UE 101 to determine the position and orientation of the UE 101. Then, the proximity module 203 may compare the location and direction of the UE 101 so that the virtual contents displayed on the UE 101 are fixed to the display surfaces and structures relevant to the user of the UE 101. In other words, as the UE 101 moves, the proximity module 203 ensures that the virtual content are fixed on one or more display surfaces that corresponds to the user's movement. In doing so, rendering of content information may match how a user may experience content item display in real life.”).


With regards to claim 26, Salinas discloses a method for delivering content to multiple mobile devices (Salinas, abstract: “This invention relates to computer implemented methods and systems for augmented reality on mobile devices”; note that “devices” is plural, indicating that the invention works on multiple devices; the claim merely requires that the invention of claim 23 is performed on multiple devices, and does not require any interaction between the devices) comprising: determining a geospatial position of each mobile device of the multiple mobile devices, and each mobile device capable of determining its geospatial location; ... retrieving a content, from the content store, by each mobile device of the multiple mobile devices, the content having geospatial location information … that is within a range of the geospatial location of each mobile device of the multiple mobile devices  (Salinas, paragraph 83: “The term “playlist” also means lists of items (including text or multimedia) comprising… nearby stores or locations”); presenting the content on each mobile device of the multiple mobile devices (Salinas, claim 1: “upon receiving information about the location of the user's device, the database application validates the user's electronic device for viewing of information about each place and displays in a view at least one object enabling augmented reality comprising: (1) a generic map marker or (2) a thumbnail image of a media file associated with the place”; Salinas, paragraph 83: “THUMBNAILS with LINKS to multimedia, and so on… Examples include a list of items comprising text .
However, Salinas does not disclose determining a viewing orientation of each mobile device of the multiple mobile devices, and each mobile device capable of determining its viewing orientation… the content having geospatial location information and presentation orientation information that is within a range of the geospatial location of each mobile device of the multiple mobile devices, the presentation orientation information including a viewing direction of the content; and … wherein the content is combined with a live video captured by each mobile device of the multiple mobile devices to provide a mixed reality view that the content is positioned in the mixed reality view that varies as a function of the viewing orientation, the geospatial position of each mobile device of the multiple mobile devices and the geospatial location information and the presentation orientation information of the content; and further wherein, the geospatial location information and the presentation orientation information of the content is for anchoring the content or an iconic representation of the content or both to the geospatial location with the presentation orientation relative to the real-world.
Mattila teaches determining a viewing orientation of each mobile device of the multiple mobile devices, and each mobile device capable of determining its viewing orientation (Mattila, paragraph 68: “new camera pose estimation technology… alignment may be achieved via one or more sensors, for example, compass and GPS [815], accelerometer or gyroscope [817], and camera [819].” The camera pose estimation is being interpreted as the viewing orientation of the camera, and is calculated using the compass, GPS, accelerometer or gyroscope, and camera of the device (paragraph 68 and figure 8))… the content having geospatial location information and presentation orientation information that is within a range of the geospatial location of each mobile device of the multiple mobile devices, the presentation orientation information including a viewing direction of the content (Mattila, paragraph 28: ;… wherein the content is combined with a live video captured by each mobile device of the multiple mobile devices to provide a mixed reality view that the content is positioned in the mixed reality view that varies as a function of the viewing orientation, the geospatial position of each mobile device of the multiple mobile devices and the geospatial location information and the presentation orientation information of the content (Mattila, Fig. 8: image 813 shows the overlay of virtual advertisements over the real (live) video feed of the camera on the user device, the overlay is between the mobile device and the content location; Mattila, paragraph 28: “new camera pose estimation technology is required to achieve an accurate and stable alignment of virtual advertisement to city structures in augmented reality as on photorealistic 3D maps.” Paragraph 67: “the display platform 109 may create buildings database wherein visual features are calculated for each building facade (in panoramic street view images) from different viewing angles by processing the 3D mesh true data”); and further wherein, the geospatial location information and the presentation orientation information of the content is for anchoring the content or an iconic representation of the content or both to the geospatial location with the presentation orientation relative to the real-world (Mattila, paragraph 46: “the proximity module 203 may interact with the UE 101 to determine the position and orientation of the UE 101. Then, the proximity module 203 may compare the location and direction of the UE 101 so that the virtual contents displayed on the UE 101 are fixed to the display surfaces and structures relevant to the user of the UE 101. In other words, as the UE 101 moves, the proximity module 203 ensures that the virtual content are fixed on one or more display surfaces that corresponds to the user's movement. In doing so, rendering of content information may match how a user may experience content item display in real life.”).
.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Salinas in view of Mattila, and further in view of Crew et al (US 2006/0214953 A1; priority date: 11/19/2004).


With regards to claim 10, which depends on claim 1, Salinas does not disclose wherein the iconic representation is presented in a sliced view.
However, Crew et al teaches wherein the iconic representation is presented in a sliced view (Crew, Fig. 2: Image browser shows the images in a similar fashion to the described sliced view from the specification “This includes generating “slices” of content and/or iconic representations and placing the slices over each other at the same location along the centre axis of the slice, making only the top slice visible in the stack”).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have displayed the sets of iconic representations in a sliced view. This would have allowed the invention .



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Salinas in view of Mattila, and further in view of Lang et al (US 2002/0120609 A1; priority date: 4/4/1996).


With regards to claim 16, which depends on claim 1, Salinas does not disclose wherein the content is filtered at the content store using a collaborative filter.
However, Lang et al teaches wherein the content is filtered at the content store using a collaborative filter (Lang et al, paragraph 8: “The integrated filter system compares received informons to the individual user's query profile data, combined with collaborative data, and ranks, in order of value, informons found to be relevant.”).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Salinas and Lang such that the local content is filtered with a collaborative filter. This would have “provide[d] better search responses to user queries” (Lang et al, paragraph 3).



Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takacs et al (Takacs et al; “Outdoors Augmented Reality on Mobile Phone using Loxel-Based Visual Feature Organization”; .

With regards to claim 17, Takacs et al discloses a method for creating media content comprising: determining a geospatial location of a first mobile device;… recording a content on the first mobile device; and associating the content with the geospatial location (Takacs et al, abstract: “augmented reality system for mobile phones that matches camera-phone images against a large database of location-tagged images using a robust image retrieval algorithm”).
However, Takacs does not disclose determining a recording orientation of the first mobile device… associating the content with the recording orientation, and wherein the recording orientation is used as a presentation orientation for displaying the content so that a representation of the content appears between the geospatial position of a second mobile device and the geospatial location information associated with the content, the presentation orientation including a viewing direction of the content.
Yet, Mattila et al teaches determining a recording orientation of the first mobile device (Mattila, paragraph 68: “new camera pose estimation technology… alignment may be achieved via one or more sensors, for example, compass and GPS [815], accelerometer or gyroscope [817], and camera [819].”)… associating the content with the recording orientation, and wherein the recording orientation is used as a presentation orientation for displaying the content…, the presentation orientation including a viewing direction of the content (Mattila, paragraph 28: “Such 3D models enables virtual contents to be accurately attached to, for example, building facades, making the contents look natural as appearing in alignment to real city structures.” The representation has to be between the location of the content and the mobile device in order for the user to see it overlaid in front of the object).

Maciocci et al teaches displaying the content so that a representation of the content appears between the geospatial position of a second mobile device and the geospatial location information associated with the content (Maciocci, paragraph 3: “The present application relates to an augmented or virtual reality system using … mobile devices such as smartphones or tablets, that can place a virtual object or interface on a selected physical surface so that a single user or multiple users can collaborate to, view and interact with the virtual object on the physical surface.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takacs, Mattila and Maciocci such that the objects displayed in augmented reality can be shared among multiple users. This would have enabled “others to view the collaboration in a virtual or augmented reality experience” (Maciocci, paragraph 158).
Note: Taking a broader interpretation of the claim, the second mobile device does not need to be connected with the first device in any way, but just has to be either in front of or behind the first mobile device relative to the content. Thus, any art with a motivation to have another mobile device nearby the first one could potentially be combined with Takacs and Mattila to teach this claim.


 storing the content with the geospatial location and the presentation orientation on a content store (Takacs et al, p. 428, col. 2, lines 3-7: “The system then provides the user links or services associated with the recognized object. If no match is found, the user has an option of associating the query image with a label from a list of nearby points of interest and submitting the data to the server.” Examiner is interpreting the server as the content store, and the image with the point location as the content with the geospatial location).

	With regards to claim 19, which depends on claim 17, Takacs et al discloses storing the content in a content store; and storing the geospatial location, the presentation orientation, and a link to the content in a secondary content store (Takacs et al, p. 428, col. 2, lines 3-7: “The system then provides the user links or services associated with the recognized object. If no match is found, the user has an option of associating the query image with a label from a list of nearby points of interest and submitting the data to the server.” Takacs et al, p. 432, 3.4 Data Organization and Transmission: “For a typical query, a feature match is computed by looking up the query feature in the ANN data structure. The information about the feature is then identified by following a link to the feature block database. The identifiers of the images associated with that feature are extracted from the feature identifier array and the feature counts for all these images are incremented.” Examiner is interpreting the unrecognized image sent to the server as the content in the content store, and the gps location tagged with the image at the mobile device as the geospatial location at the secondary content store).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 23, and claims dependent on these claims, have been considered but are not persuasive. Applicant argues that the combination of Salinas and 
Applicant’s arguments with respect to claims 17-19 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with applicant that the combination of Takacs and Mattila does not teach a second mobile device, and as such has amended the rejection to include Maciocci et al. However, please see the note under the rejection to claim 17 which describes the broadest reasonable interpretation of the amended claim 17. While there is a second mobile device included in the claims, the only requirement of that second mobile device is to be present, in a position relative to the AR and real objects. 
Applicant's arguments regarding claim 26 have been fully considered but they are not persuasive. Applicant argues that Salinas and Mattila do not teach claim 26 (which is basically claim 23 rewritten to include multiple mobile devices instead of just one). However, examiner disagrees, and argues that the mere usage of the term “devices” in Salinas’s abstract is enough to teach the difference between claims 23 and 26 because the multiple devices are not interacting in any way which would 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waldman (US 9488488 B2): Teaches overlaying augmented reality content, such as directions, and location markers, over a video feed.
Cudalbu (US 20120105474 A1): Teaches gathering preliminary building information, and generating an image using the user’s location, a compass, and the camera of the user’s device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178